Dear Auditor McCaskill:
This office received your letter dated May 11, 2006, submitting a revised fiscal note summary and fiscal note prepared pursuant to Section 116.175, RSMo. 2000, for an initiative petition submitted by Steven L. Reed, to modify Section 17 of Article IV
of the Constitution of Missouri, relating to the recall of statewide elected officials. The fiscal note summary states as follows:
  Election costs to state government are contingent upon submission of recall petitions and the timing of resulting elections, and could range from zero to four million dollars. Additional costs may be incurred if state officers prevail in such elections. Such costs may exceed $100,000. Any costs to local governments are unknown.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
    JEREMIAH W. (JAY) NIXON Attorney General